Citation Nr: 0633430	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  00-01 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from August 1948 to August 
1949 and from February 1952 to March 1971.  He died in 
February 1999.  The appellant is his surviving spouse.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a July 1999 rating decision of the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office (RO).

This matter was previously before the Board in February 2001 
and November 2004, at those times it was remanded for further 
development.


FINDINGS OF FACT

1.  The veteran died on February [redacted], 1999; the death 
certificate lists the immediate cause of death as generalized 
artherosclerosis with atherosclerotic heart disease.

2.  At the time of the veteran's death, service connection 
had not been established for any disability.

3. The competent evidence does not demonstrate that the 
veteran's terminal generalized atherosclerosis with 
atherosclerotic heart disease was etiologically related to 
active service.




CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. §§ 3.102, 3.307, 3.309, 3.312 (2006). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).   The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded. 

VA satisfied its duty to notify by means of January 2005 and 
July 2006 letters from the Appeals Management Center (AMC) to 
the appellant.  The letters informed her of what evidence was 
required to substantiate the claim and of her and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her 
possession to the AMC.  Additionally, the July 2006 letter 
informed the appellant as to the law pertaining to assignment 
of a disability rating and effective date as the Court 
required in Dingess/Hartman.  The July 2006 letter included 
examples of the evidence the appellant could submit that may 
affect the effective date.

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
the VCAA notice requirement be accomplished prior to an 
initial unfavorable AOJ adjudication.  Because complete VCAA 
notice in this case was not completed prior to the initial 
AOJ adjudication denying the claim, the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.  Here, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice provided to 
the appellant was not completed prior to the first AOJ 
adjudication of the claim, the claim was readjudicated 
thereafter, and the content of the notice fully complied with 
the requirements of 38 U.S.C. § 5103(a), 38 C.F.R. 
§ 3.159(b), and Dingess/Hartman.  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of the claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the appellant.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, his death certificate, 
and reports of VA and private post service treatment and 
examination.  Additionally, the claims file contains the 
appellant's own statements in support of her claim.  The 
Board has carefully reviewed such statements and concludes 
that she has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the appellant's claim.

As noted above, in November 2004, the Board remanded the 
claim and obtained a VA medical opinion in this matter.  
Further, the AMC, with the appropriate authorization, made 
two attempts to obtain medical records from S.D., M.D.  In a 
July 2005 letter, AMC notified the appellant that no response 
was received and that no further attempts would be made.  
Thus further development, in this case, would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to her claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a) (2006).  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).

Service connection is warranted for disability resulting from 
disease or injury that was incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Where a 
veteran served 90 days or more of continuous, active military 
service during a period of war and arteriosclerosis become 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309 (2006).



Analysis

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  At the outset, the 
Board notes that direct service connection, including on a 
presumptive basis, for the veteran's terminal generalized 
atherosclerosis with atherosclerotic heart disease has not 
been established.  The competent evidence of record does not 
show that the disease was present during active service.  
There is no clinical evidence that the veteran's general 
artherosclerosis was manifested or aggravated within the 
applicable presumptive period of one year following service 
for chronic diseases, so there is no basis for a grant of 
presumptive service connection.  See 38 C.F.R. §§ 3.307, 
3.309.  

The competent clinical evidence of record does not establish 
that the veteran's terminal generalized atherosclerosis with 
atherosclerotic heart disease began in, or is, causally 
related to his military service.  Indeed, when the question 
was posed in November 2005, the VA examiner concluded that 
the evidence reviewed does not support a diagnosis of 
coronary artery disease while in the military.  The VA 
examiner, a cardiologist, stated that the chest pain 
experienced by the veteran in 1959 "appears clearly non-
cardiac, musculo-skeletal in nature."  The examiner also 
stated that the veteran had normal electrocardiograms (ECGs) 
in 1967 and 1969.  The examination report noted that, upon 
discharge, the veteran had "occasional chest pain and 
shortness of breath after exercise."  In this regard, the 
examiner opined that this, by itself, is not enough for a 
diagnosis of coronary artery disease, especially with the 
presence of other factors (i.e., smoker) that could explain 
this discharge note.  The examiner further supported his 
opinion that the veteran's terminal generalized 
atherosclerosis with atherosclerotic heart disease was not 
related to service by noting that there was a large gap 
(about 20 years) between the veteran's discharge from service 
and his diagnosis of diabetes mellitus and hypertension in 
1991 and his death in 1999.  Because the VA examiner had 
access to the veteran's claims folder, to include the 
veteran's service medical records and emergency room 
treatment records, this opinion is found to be highly 
probative.  Moreover, the Board finds that his findings are 
consistent with the evidence of record.  38 C.F.R. § 4.2 
(2006).

Another VA opinion of record, dated in April 2004, concluded 
that the veteran did not have diabetes, atherosclerosis, or 
hypertension while in service.  The examination report noted 
that the veteran had normal blood pressure and normal glucose 
readings throughout service.  Upon reviewing the claims 
folder, the VA examiners opined that the veteran's heart 
disease was not caused by or is a result of his military 
service. 

In an October 2004 statement by the appellant's 
representative, it is claimed that the veteran's death could 
have been due to herbicide exposure.  The representative 
argues that because the veteran served in Southeast Asia and 
his personnel records are not of record, a remand is 
necessary.  The Board finds that a remand is not necessary 
because it would serve no useful purpose and only further 
delay this case, which has already been remanded twice.  See 
Sabonis, 6 Vet. App. at 430 (stating that remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  
The absence of such personnel records does not prejudice the 
appellant here, because the basis for the denial in the 
present case is a finding of no nexus between the cause of 
the veteran's death and his active service.  

In this light, the Board notes that there is no evidence, and 
it is not argued, that the veteran served in Vietnam.  The 
evidence of record indicates that the veteran had foreign 
service in Korea (Korean Service Medal) and Japan (see, e.g., 
service medical records documenting treatment at Yokota Air 
Base in 1964).  The Board also notes that no clinical 
evidence cites the veteran's diabetes as a causal factor in 
his death.  Furthermore atherosclerosis, listed as the 
immediate and only cause of death, is not enumerated among 
the diseases the Secretary has determined are related to 
herbicide exposure.  Consequently, the Board finds that the 
presumptive provisions of 38 U.S.C.A. § 1116 do not apply.

Lastly, the evidence of record does not demonstrate any in-
service complaints or treatment relating to type II diabetes, 
nor is such disease demonstrated any time proximate to 
discharge from service.  As such, there is no indication that 
the disability may be associated with the veteran's active 
service.  Thus, the Board finds that a medical opinion is not 
necessary under 38 U.S.C.A. §5103A(d)(2).  

For all of the foregoing reasons, direct service connection 
for the veteran's terminal generalized atherosclerosis with 
atherosclerotic heart disease, to include on a presumptive 
basis, is not warranted.  The Board will now consider the 
central claim at issue here, that of entitlement to service 
connection for the cause of the veteran's death.

Again, a grant of service connection for the cause of the 
death of a veteran is warranted where the evidence 
establishes that a service-connected disability was either 
the principal or a contributory cause of death.  38 C.F.R. § 
3.312(a).  Here, the veteran died of generalized 
atherosclerosis with atherosclerotic heart disease.  The 
death certificate did not list any other conditions as 
contributing to death.

In the present case, the veteran was not service-connected 
for any disabilities at the time of his death in February 
1999.  Therefore the requirements of 38 C.F.R. § 3.12 are not 
satisfied and a grant of service connection for the veteran's 
death is not justified.

In conclusion, the evidence of record fails to demonstrate 
that the veteran's terminal generalized atherosclerosis with 
atherosclerotic heart disease was causally related to active 
service.  As such, the appellant's claim of entitlement to 
service connection for the cause of the veteran's death must 
be denied.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


